Citation Nr: 9904188	
Decision Date: 02/16/99    Archive Date: 02/24/99

DOCKET NO.  98-05 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Ramon Lao, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1969 to March 
1972.  In pertinent part, the veteran has completed periods 
of active duty for training through May 1992, including from 
February 1988 to October 1989.

This appeal arose from a June 1997 RO decision, which denied 
the veteran's claim of entitlement to service connection for 
a left knee disorder.


REMAND

The threshold question that must be resolved in this matter 
is whether the veteran has presented evidence that the claim 
is well grounded.  Under the law, it is the obligation of the 
person applying for benefits to come forward with a well-
grounded claim. 38 U.S.C.A. § 5107(a); Anderson v. Brown, 9 
Vet. App. 542, 545 (1996).  A well grounded claim is "[a] 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ 5107(a)."  Epps v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 
1997).  Mere allegations in support of a claim that a 
disorder should be service-connected are not sufficient; the 
veteran must submit evidence in support of the claim that 
would "justify a belief by a fair and impartial individual 
that the claim is plausible."  38 U.S.C.A. § 5107(a); Tirpak 
v. Derwinski, 2 Vet. App. 609, 611 (1992).  The quality and 
quantity of the evidence required to meet this statutory 
burden depends upon the issue presented by the claim.  
Grottveit v. Brown, 5 Vet. App. 91, 92-93 (1993).  

In pertinent part, 38 C.F.R. § 3.6 (1998) provisions for 
active service includes active duty and active duty for 
training during which the individual concerned was disabled 
or died from disease or injury incurred or aggravated in line 
of duty, and any period of inactive duty training during 
which an injury was incurred or aggravated in line of duty.  
38 C.F.R. § 3.6(a) (Emphasis added).  Active duty means full-
time duty, in the Armed Forces, other than active duty for 
training (Emphasis added).  38 C.F.R. § 3.6(b)(1).  Active 
duty for training means full-time duty in the Armed Forces 
performed by Reserves for training purposes.  38 C.F.R. 
§ 3.6(c).  (Emphasis added).  As applicable in the veteran's 
case, Inactive duty training means: (1) Duty (other than 
full-time duty) prescribed for Reserves by the Secretary 
concerned (cites omitted); and (4) Duty (other than full-time 
duty) performed by a member of the National Guard of any 
State (cites omitted).  38 C.F.R. § 3.6(d)(1) and (4) 
(emphasis added).  

The record contains a record of the veteran's current and 
previous assignments, including periods of active duty, and 
inactive duty for training.  Those records show that the 
veteran's was in a period of inactive duty for training 
status from February 1988 to October 1989.  The record also 
shows that the veteran completed a Military Justice course on 
June 6, 1988. 

In the veteran's case, he maintains that he incurred an 
injury to his left knee on June 14, 1988, while performing 
inactive duty for training with the "A" Battery, 6th 
Battalion, 83rd Field Artillery, Ogden, Utah.  The veteran 
further reported that he received mild treatment for his 
injury at the Ogden, Defense Depot Clinic for the "683d" 
Artillery (which the Board construes as a reference to the 
6th Battalion, 83rd Field Artillery, hereafter 6/83).  The 
veteran also reported experiencing continued pain that 
ultimately resulted in surgery at a private medical facility 
in Salt Lake City, Utah, on August 1988.  A review of an 
August 1988 private medical workup report submitted by the 
veteran reveals a reference to the veteran's complaint of 
left knee pain since June 1988.  The examiner's surgical 
report noted a two-month history of chronic aching in the 
left knee.  The examiner's diagnoses included: (1) Two part 
bucket handle tear posterior horn medial meniscus; and (2) 
Horizontal cleavage tear mid and anterior horns lateral 
meniscus.

The record also contains a note from the 6/83 that was 
received by the RO on May 1997 in response to previous RO 
letters related to the veteran's report of medical treatment.  
This notes appears to indicate that the 6/83 had been 
deactivated during 1989, and that the 96th Reserve Support 
Center (hereafter 96th RSC), Fort Douglas, Utah, had the last 
known records.  

Thereafter, the RO submitted a May 1997 letter to the 96th 
RSC, with a request to forward copies of the veteran's 
records.  The record contains correspondence received in June 
1997 that the RO identified as sent by the 96th RSC.  While 
the RO may well be correct, the Board can not discern an 
actual written indication in the record that this 
correspondence came from the 96th RSC, as opposed to the 
National Personnel Records Center.  Nor is it clear that the 
response, which appears on its face to be from the National 
Personnel Records Center, establishes that the 96th RSC 
either does not exist or has no records pertaining to the 
claimant.  Given the specific facts of this case, the Board 
concludes that the record must be further clarified as to the 
existence of relevant service department records the veteran 
has alleged would support his claim. 

Based on the foregoing, the Board is of the belief that the 
veteran has submitted evidence sufficient to justify a belief 
by a fair and impartial individual that his claim is 
plausible.  38 U.S.C.A. § 5107(a).  In this instance, the 
veteran has identified the existence of medical evidence that 
ultimately may well ground his claim.  A plausible claim is 
one which is meritorious on its own or, as in the veteran's 
case, capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  See also Tirpak v. Derwinski, 2 Vet. 
App. 609, 610 (1992).  

VA therefore has a duty to assist him in developing the facts 
pertinent to his claim. See 38 U.S.C.A. § 5107 (West 1991); 
38 C.F.R. § 3.159 (1998); Epps v. Gober, 126 F.3d 1464, 1468-
69 (Fed. Cir. 1997); and Littke v. Derwinski, 1 Vet. App. 90 
(1990).  The duty to assist includes, when appropriate, the 
duty to conduct a thorough and contemporaneous examination of 
the veteran that takes into account the records of prior 
medical treatment.  Green v. Derwinski, 1 Vet. App. 121 
(1991).  This is to ensure that the evaluation of a 
disability is a fully informed one.

In view of the foregoing, it is the opinion of the Board that 
further development is desirable to ensure that the record is 
adequate for an informed determination.  Accordingly, the 
case is REMANDED for the following action:

1.  The RO should again contact the 
veteran to determine the names, 
addresses, and dates of treatment of any 
medical providers (private, VA or 
military), not already of record, who 
have provided him with relevant treatment 
for his left knee disorder.  After 
obtaining the appropriate signed 
authorization for release of information 
forms from the veteran, the RO should 
contact each provider specified by the 
veteran, including that mentioned above, 
to request specifically any and all 
medical or treatment records or reports 
relevant to this claim.  All pieces of 
correspondence, as well as any medical or 
treatment records obtained should be made 
a part of the claims folder.  If private 
treatment is reported and those records 
are not obtained the veteran and his 
representative should be provided with 
information concerning the negative 
results, and afforded an opportunity to 
obtain the records.  38 C.F.R. § 3.159 
(1998).

2.  The RO should also take appropriate 
action to clarify the record as to 
whether the June 1997 correspondence was 
from the 96th RSC.  If the 96th RSC has 
not responded, the RO should initiate a 
further request to that organization to 
determine whether it has the veteran's 
records, or if it is aware of where the 
veteran's records have been stored.   If 
the 96th RSC no longer exists, the RO 
should request the record custodians to 
clarify where records once held by the 
96th RSC may have been stored and take 
any indicated action to obtain such 
records.  If ultimately the record 
custodians are unable to produce the 
veteran's records, the RO must provide 
the appellant with "an explanation of 
how service records are maintained, why 
the search that was undertaken 
constitutes a reasonably exhaustive 
search, and why further efforts (e.g. 
inquiries to named facilities, if they 
are still operational) are not 
justified."  Dixon v. Derwinski, 3 Vet. 
App. 261 (1992). 

3.  Following completion of (1) and (2), 
but not contingent upon the development 
of additional evidence, the RO should 
arrange for the veteran to have a VA 
examination.  It is essential that the 
examiner be provided with the claims 
folder, or at least copies of relevant 
evidence from 1988 concerning the injury 
in June and the treatment in August.  All 
necessary tests should be conducted.  The 
examination report should include a full 
description of the veteran's symptoms, 
clinical findings, and associated 
functional impairment.  All findings 
should be recorded in detail, including 
range of motion of the veteran's left 
knee or any other affected joint, 
recorded in degrees, with a notation as 
to the normal range of motion of that 
joint.  Following review of the record 
and the examination, the physician should 
provide an opinion as to the degree of 
medical probability that any current left 
knee disability is causally related to 
the reported injury during active duty 
for training in June 1988. 

A comprehensive report, which represents 
consideration of the aforementioned 
factors, as well as the history of the 
veteran's disability, should be provided.  
The veteran's claims folder and a copy of 
this remand must be provided to the 
examiner for review in conjunction with 
the examination.  Any opinions expressed 
must be accompanied by a complete 
rationale.

The veteran is advised that failure to 
report for any required scheduled 
examination may have adverse consequences 
to his claim as the information requested 
on this examination addresses questions 
of causation and symptomatology that are 
vital in these claims.  38 C.F.R. § 3.655 
(1998).

4.  Thereafter, the RO should review the 
claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If the 
requested examination does not include 
all studies, findings or opinions 
requested, appropriate corrective action 
should be implemented.

When the development requested have been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran should be afforded a supplemental statement of 
the case that contains all relevant laws and regulations, and 
be afforded the applicable opportunity to respond before the 
record is returned to the Board for further review.

The purpose of this REMAND is to accomplish additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In 

addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).






- 8 -


